Title: To James Madison from Christopher Johnston, Mark Pringle, and John Sherlock, 1 October 1805
From: Johnston, Christopher,Pringle, Mark,Sherlock, John
To: Madison, James


          
            Sir,
            Baltimore October 1st. 1805
          
          We conceive it a Duty we owe ourselves and the Public to lay before you a Statement of the Case of the Schooner Hannah Maria, Peter Sorensen, Master.
          This Vessel, owned by us, was loaded in this Port in the Month of March last and destined for Porto Bello on the Spanish Main, but conceiving it might facilitate her Admission into a Spanish Port, if she was cleared out for Curraçoa, we cleared her for that Port accordingly, and having given the Master Orders to Porto Bello, he proceeded there direct and to no other Po⟨rt⟩; whatever. On his homeward Passage from ⟨thence⟩; he was captured by His Britannic Majesty’s Ship Diana, John Thomas Maling Master, Who proc⟨eeded⟩; to take the said Schooner’s Cargo, consisting chiefly of Specie, on board the Frigate, an⟨d⟩; fitted out the Schooner with Guns, and h⟨as⟩; since kept her cruizing as a Tender, detai⟨ning⟩; at same Time the Captain, Supercargo a⟨nd⟩; Crew on board as Prisoners for upwards ⟨of⟩; Two Months, as appears by the enclosed Letters from Henry Bingham, late Super-⟨cargo⟩; of said Schooner Hannah Maria, which I⟨s⟩; further corroborated by the Affidavit of A. S. [sic] Thomas, a respectable Citizen of this Place ⟨to⟩; which we beg Leave to refer you. Viewing ⟨the⟩; Conduct of Captain Maling to be contrary ⟨to⟩; the Law of Nations, as well as a direct Viol⟨ation⟩; of the Treaty between the United States an⟨d⟩; Great Britain, we rely with Confidence on the ready Interposition of the President to obtain Restitution of the Schooner Hannah Maria and Cargo, by Representation to the Minister of His Britannic Majesty, or otherwise as to him may seem meet. With Sentiments of high Respect &c. &c.
          
            
              (signed)Chr: Johnston  Mark Pringle John Sherlock. 
          
        